Bellows, J.
As between the parties, the return of the sheriff is conclusive upon all matters material to be returned; and cannot be contradicted by such parties or their privies, or by bail, endorsers, or others, whose rights or liabilities are dependant upon the suit.
The remedy for a false return is by suit against the sheriff, and not by defeating the proceedings in which such return is made. Lewis v. Blair, 1 N. H. 68; Brown v. Davis, 9 N. H. 76; Angier v. Ash, 26 N. H. 99, and cases cited; Messer v. Bailey, 20 N. H. 9; Hall v. Tenney, 11 N. H. 516. This last case is much like the present. In a suit upon a bond for the ease and-relief of a poor debtor, the defence was that the debtor had taken the oath prescribed by l^w; and to prove notice of the application, the sheriff’s return upon it, that he had left a true copy Avith the creditor, Avas introduced, Avhereupon the plaintiff offered to prove by the copy itself, certified by the officer, that it purported to be the application of Samuel Stevens instead of Lemuel Stevens, as in the original; but it was decided that the return of the officer, as in other cases, was conclusive.
In the case of a summons left with a debtor, when his goods and estate are attached, the defendant is not estopped by the return, - but may cause the summons to be enrolled and become part of the record, and may then plead the defect in the summons. Nelson v. Swett, 4 N. H. 256.
The reason for the distinction between this case and that of a copy left by the officer is not stated; but it is obvious that there is a distinction in this, that in the former case the summons is the process of the court, for which the officer is not responsible, Avhile, on the other hand, the copy is made by him and is his act for the correctness of aaTícIi he is responsible. *126But whatever may be the reasons for it, the distinction is now well established.
If, then, it appears by the officer’s return that a true copy of the writ was left with the defendant, it is conclusive in this suit, and the exceptions are overruled.